McMurray, Judge.
The Supreme Court, in Hewell v. State, 238 Ga. 578, has reversed as to the sentence only, the judgment of affirmance by this court in Hewell v. State, 139 Ga. App. 622 (229 SE2d 92), with instructions that the case be returned to the trial judge for resentencing within permissible limits. The judgment of reversal of the Supreme Court relating to the sentencing phase of the lower court is made the order of this court. The case is remanded in order for the lower court to resentence the defendant in accordance with the opinion of the Supreme Court in Hewell v. State, 238 Ga. 578, supra.

Judgment reversed and remanded.


Marshall and Smith, JJ., concur.